Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 03/24/21.
3.	Claims 1-6, 8, 10-13, 15-17, 22, 29 & 32 are under examination.
4.	Claims 1-2, 10, 15, 22, 29 & 32 are amended.
5.	Claims 7, 9, 14, 18-21, 23-28, 30-31 & 33-34 are canceled.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Rosenbloom (Reg. No. 41, 276) on 04/09/21.
8.	The title is amended as follow:
	“Method and Device for Facilitating Handling Content in an Information Centric Network (ICN)”

Response to Arguments
9.	Applicant arguments/amendments filed on 03/24/21, with respect to claims 1-6, 8, 10-13, 15-17, 22, 29 & 32 are rejected under 35 U.S.C. 103 has been fully considered and is persuasive. Therefore, the 103 rejections have been withdrawn. 
10.	Applicant amendment filed on 03/24/21to overcome the drawing objection (Figs. 1-2) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn. 
11.	Applicant argument filed on 03/24/21 with regards to a claim objection (Claims 8, 13, 17, 20, 22, 29, 32 & 34) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn. 

Allowable Subject Matter
12.	Claims 1-6, 8, 10-13, 15-17, 22, 29 & 32 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Edge et al. 2013/0337831 A1 (Systems and method for network centric WLAN location of a mobile device) (See FIG. 2, Para. 0002, 0008 & 0014).
B.	Alam et al. 2020/0259885 A1 (Networking Function Execution in information centric networks) (See abstract & Para. 0015-0016).
C.	Ekambaram et al. 2019/0141516 (See FIG. 6, abstract & Para. 0015-0020).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469